           Case 1:20-cv-08722-LLS Document 20 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GABINO GENAO,

                                 Plaintiff,

                     -against-

 CITY OF NEW YORK; MDC MAILROOM
 OFFICER PEREZ; MAILROOM OFFICER                                 20-CV-8722 (LLS)
 ESPINOSA; MDC WARDEN BANKS; MDC
                                                                CIVIL JUDGMENT
 DEPUTY OF SECURITY SHANNON; MDC
 CAPTAIN COTTMAN; MDC PROGRAMS
 CAPTAIN JOHN/JANE DOE; OSIU CHIEF
 STUKES; SOCIAL SERVICES GLADDEN;
 SOCIAL SERVICES FLORES,

                                 Defendants.

         Pursuant to the order issued July 20, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 20, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
